MEMORANDUM **
William and Robbie Zeigler appeal pro se the district court’s order denying their motion for reconsideration of the judgment dismissing their civil rights action. We have jurisdiction under 28 U.S.C. § 1291. We review a denial of a motion for reconsideration for abuse of discretion, see School Dist. No. 1J, Multnomah County v. ACandS, Inc., 5 F.3d 1255, 1262 (9th Cir. 1993), and we affirm because none of the potential grounds for relief are present, see id. at 1263.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.